DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment

Applicant’s Amendments, filed 9/9/2022, to claim 1 acknowledged by Examiner. Additionally, applicant added claim 20.
Claims 1-20 are now pending.
Response to Arguments
	
First Argument:
	Applicant asserts that Hung does not provide rationale or motivation to optimize the location of the dividing line in regard to being less than 15 mm from one of the longitudinal edges of the wound pad, and applicant asserts that their criticality of the dividing line location being important to the positioning, attachment, and contamination of the dressing does not allow for the routine optimization rejection (Remarks Pages 9-14).
	Examiner’s Response:
Applicant's arguments filed 9/9/2022 have been fully considered but they are not persuasive. Hung states for its dividing line formed by the portions of the release paper, and the criticality of the dividing line location therein as: “In general, since the middle portion of the dressing layer 120 contacts the wound, contamination to the portion thereof should be avoided. Therefore, to prevent the finger from contaminating the middle portion of the dressing layer 120 when tearing off the releasing paper 130, the releasing paper 130 is designed to be, for instance, 1/4 and 3/4, and 3/5, or other proportions of the first portion 132 and the second portion 134, but the invention is not limited thereto” (see [0022]), thus Hung itself already found in 2014 that the location of the dividing line has importance towards the positioning, attachment, and potential contamination when in use which is the same function as Applicant describes in their specification thus Hung provides teaching of this criticality and shows that this criticality is not an unknown factor for one of ordinary skill in the art when determining the location of the dividing line of a dressing.
Furthermore, Hung provides an analogous wound pad 120 in all its embodiments Fig. 1A-2B which is shown as being in relation in these figures from the dividing line formed by the release liner 130. And as already discussed above, Hung [0022] discusses how the proportions of the release liner 130 which determine the location of the dividing line therein have the rate effective variable of providing function towards position, attachment, and contamination thus then the location of the dividing line is a rate effective variable as taught by Hung that may be optimized as such by one of ordinary skill in the art.
Second Argument:
Applicant asserts that Cotton could not be modified by Adie to provide for the wound pad having a length from 7 cm to 40 cm in the longitudinal direction, and that Hung could not be combined into Cotton in view of Adie as Hung teaches a smaller bandage (Remarks Page 14-15).
	Examiner’s Response:
	Applicant's arguments filed 9/9/2022 have been fully considered but they are not persuasive. Adie provides an analogous dressing (Fig. 1A-2) comprising an analogous backing layer 140 (Fig. 1A-2, [0144]), an analogous wound pad 110 (Fig. 1A-2, [0144]), analogous adhesive ([0144]), analogous layer 105 having a wound facing surface and a non-wound facing surface (Fig. 1A-2), said analogous wound pad 110 being arranged between said backing layer 140 and said adhesive layer (Fig. 1A-2, [0144] adhesive provided on layer 105), wherein said analogous backing layer 140 extends beyond the periphery of said wound 110 pad to define a border portion (Fig 1A-2), wherein the wound pad 110 has a length from 7 cm to 40 cm in the longitudinal direction ([0179] “absorbent layer”, being the wound pad 110, has a 10-35 cm length in its long axis). Thus Adie overall provides an analogous dressing as compared to Cotton that one of ordinary skill in the art would be able to incorporate features from into Cotton even though they may be different types of bandages.
	Also in regards to Hung, while Hung may be a smaller bandage, Hung is used to teach in components related to the dividing line and its location therein which as put forth in rejection below is not mixing nor dependent on the modifications from Adie. 
	Furthermore, in regards to claim 20, a new grounds of rejection has been provided for the new claim.	
Examiner’s Notes
	All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cotton (US 20100159192 A1) in view of Adie (US 20110282309 A1) in view of Hung (US 20140121620 A1).
Regarding claim 1, Cotton discloses a dressing (See Figures 1-3) having a lateral (x) and a longitudinal (y) extension (See Annotated Figure 3); said dressing comprising:
a backing layer 22;
a wound pad 21 ([0073] the wound pad 21 may be a foam) contoured by a pair of lateral edges extending in parallel to each other in the longitudinal direction (See Annotated Figure 3), and a pair of longitudinal edges extending in parallel to each other in the lateral direction (See Annotated Figure 3); 
an adhesive layer 1 (see [0061] where layer 1 is comprised of a gel layer 5 (See Figure 5) wherein the silicone gel 5 is adhesive [0025]) having a wound facing surface (See Figure 2 where this is the surface of 1 bordering the layer 6a/6b) and a non-wound facing surface (See Figure 1, where this is the surface of 1 bordering pad 21 and backing 22);
said wound pad 21 being arranged between said backing layer 22 and said adhesive layer 1 (See Figures 2-3), wherein at least said backing layer 22 extends beyond the periphery of said wound pad 21 to define a border portion along the contour of said wound pad 21 (See Annotated Figure 2, where backing 22 extends past the edges of wound pad 21);
a release liner 6 (See Figures 1-3) releasably attached to said wound facing surface of said adhesive layer 1 [0062];
wherein said release liner 6 is divided by a dividing line extending in the lateral direction (x) of the dressing (See Annotated Figure 3, as well as see Figures 1-2 where the intersection of portions 6a and 6b of the release liner 6 form an overlap line) to form at least a first removable portion 6b, and a second removable portion 6a; 
said first and second removable portions 6b/6a overlapping along said dividing line to form a grip member 6c/6d (See Figures 1-3, and [0062]); 
wherein said dividing line extends across said wound pad 21 (See Annotated Figure 3). 

    PNG
    media_image1.png
    318
    522
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    494
    663
    media_image2.png
    Greyscale

Cotton is silent on wherein the wound pad has a length from 7 cm to 40 cm in the longitudinal direction.
However, Adie teaches an analogous dressing (Fig. 1A-2) comprising an analogous backing layer 140 (Fig. 1A-2, [0144]), an analogous wound pad 110 (Fig. 1A-2, [0144]), analogous adhesive ([0144]), analogous layer 105 having a wound facing surface and a non-wound facing surface (Fig. 1A-2), said analogous wound pad 110 being arranged between said backing layer 140 and said adhesive layer (Fig. 1A-2, [0144] adhesive provided on layer 105), wherein said analogous backing layer 140 extends beyond the periphery of said wound 110 pad to define a border portion (Fig 1A-2), wherein the wound pad 110 has a length from 7 cm to 40 cm in the longitudinal direction ([0179] “absorbent layer”, being the wound pad 110, has a 10-35 cm length in its long axis).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wound pad of Cotton to have a length from 7 cm to 40 cm in the longitudinal direction as taught by Adie, in order to provide wound exudate absorption for necessary wound size (Adie [0179]).
Cotton in view of Adie is silent on wherein the dividing line is provided at a distance of less than 15 mm from at least one of said longitudinal edges of said wound pad.
However, Cotton discloses that the dividing line (See Annotated Figure 3 above, called “fold” in Cotton [0062]) is positioned so as enable the release liner portions 6a and 6b to be peeled away prior to application (see [0062]).
However, Hung teaches an analogous dressing 100 (Fig. 1A-1B) comprising an analogous backing layer 110 (Fig. 1A and [0020]), analogous wound pad 120 (Fig. 1A and [0021], layer 120 has absorbent material to be a wound pad), an analogous release liner 130 (Fig. 1A), wherein said analogous release liner 130 is divided by a dividing line 132a (Fig. 1B) extending in a lateral direction of the dressing 100 (Fig. 1B), to form an analogous first removable portion 132 and analogous second removable portion 134, said first and second removable portions 132/134 overlapping along said dividing line 132a (Fig. 1A-1B) to form an analogous grip member 134a (Fig. 1A-1B), wherein said dividing line 132a extends across said wound pad 120 (Fig. 1B), wherein Hung further provides: “Therefore, to prevent the finger from contaminating the middle portion of the dressing layer 120 when tearing off the releasing paper 130, the releasing paper 130 is designed to be, for instance, 1/4 and 3/4, and 3/5, or other proportions of the first portion 132 and the second portion 134, but the invention is not limited thereto” (see [0022]); wherein this is providing that the location of the dividing line 132a formed by these first and second removable portions 132/134 is a rate effective variable for providing a feature of preventing the wound pad 120 from being contaminated.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the release liner portions 6a and 6b of Cotton in view of Adie and the dividing line they form to be provided at a distance of less than 15 mm from at least one of said longitudinal edges of said wound pad 21, as Hung has taught that the location of the dividing line as a result of the release liner portion sizes is a rate effective variable that can be optimized to improve contamination prevention of the wound pad (Hung [0022]), thus this is obvious as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." [See MPEP § 2144.05.] and optimizing and measuring the dividing line relative to wound pad edge would be workable by someone of ordinary skill in the art. 
Furthermore, as seen in Annotated Figure 3 of Cotton there are a finite amount of predictable and successful locations on the longitudinal direction of the release liner 6 that the dividing line may be placed as there are two ends of the release liner 6 parallel to the dividing line that make it such that the dividing line may be located only between these two ends, and altering the position of the dividing line would potentially alter the preferred method to use the bandage (as evidenced by Hung [0022]).
Therefore it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the dividing line at a distance of less than 15 mm from at least one of said longitudinal edges of said wound pad (See Annotated Figure 3 of Cotton) as it would have been obvious to try placing the dividing line in such a location out of the finite options available because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” (See MPEP 2143(E)).
Regarding claim 2, Cotton in view of Adie and Hung discloses the invention of claim 1 above.
As combined, Cotton is further silent on said dividing line of said release liner 6 (See Annotated Figure 3) is provided at a distance of from 3 to 10 mm from at least one of said longitudinal edges of said wound pad 21.
However, Hung teaches an analogous dressing 100 (Fig. 1A-1B) comprising an analogous backing layer 110 (Fig. 1A and [0020]), analogous wound pad 120 (Fig. 1A and [0021], layer 120 has absorbent material to be a wound pad), an analogous release liner 130 (Fig. 1A), wherein said analogous release liner 130 is divided by a dividing line 132a (Fig. 1B) extending in a lateral direction of the dressing 100 (Fig. 1B), to form an analogous first removable portion 132 and analogous second removable portion 134, said first and second removable portions 132/134 overlapping along said dividing line 132a (Fig. 1A-1B) to form an analogous grip member 134a (Fig. 1A-1B), wherein said dividing line 132a extends across said wound pad 120 (Fig. 1B), wherein Hung further provides: “Therefore, to prevent the finger from contaminating the middle portion of the dressing layer 120 when tearing off the releasing paper 130, the releasing paper 130 is designed to be, for instance, 1/4 and 3/4, and 3/5, or other proportions of the first portion 132 and the second portion 134, but the invention is not limited thereto” (see [0022]); wherein this is providing that the location of the dividing line 132a formed by these first and second removable portions 132/134 is a rate effective variable for providing a feature of preventing the wound pad 120 from being contaminated.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the release liner portions 6a and 6b of Cotton in view of Adie and the dividing line they form to be provided at a distance of from 3 to 10 mm from at least one of said longitudinal edges of said wound pad 21, as Hung has taught that the location of the dividing line as a result of the release liner portion sizes is a rate effective variable that can be optimized to improve contamination prevention of the wound pad (Hung [0022]), thus this is obvious as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." [See MPEP § 2144.05.] and optimizing and measuring the dividing line relative to wound pad edge would be workable by someone of ordinary skill in the art. 
Furthermore, as seen in Annotated Figure 3 of Cotton there are a finite amount of predictable and successful locations on the longitudinal direction of the release liner 6 that the dividing line may be placed as there are two ends of the release liner 6 parallel to the dividing line that make it such that the dividing line may be located only between these two ends, and altering the position of the dividing line would potentially alter the preferred method to use the bandage (as evidenced by Hung [0022]).
Therefore it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the dividing line at a distance of 3 to 10 mm from at least one of said longitudinal edges of said wound pad (See Annotated Figure 3 of Cotton) as it would have been obvious to try placing the dividing line in such a location out of the finite options available because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” (See MPEP 2143(E)).
Regarding claim 3, Cotton in view of Adie and Hung discloses the invention of claim 1 above.
Cotton discloses said grip member 6c/6d comprises a first tab 6c and a second tab 6d (See Figure 1), wherein said first tab 6c is formed from the longitudinal edge of said second removable portion 6a being folded over itself (See Figures 1-3), and said second tab 6d being formed from the longitudinal edge of said first removable portion 6b overlapping and extending beyond said folded longitudinal edge of said second removable portion 6a (See Figures 1-3).
Regarding claim 8, Cotton in view of Adie and Hung discloses the invention of claim 1 above.
Cotton discloses said adhesive layer 1 comprises a centrally disposed apertured area (See Annotated Figure A below), and a non-apertured area extending beyond said apertured area in the lateral and longitudinal directions to form a non-apertured border portion which circumferents said apertured area (See Annotated Figure A below, surrounding the area where there are apertures, there is a non-apertured border surrounding the apertures such that then the area is “extending beyond” the apertures in longitudinal and lateral directions and is surrounding so therefor is circumferenting; also to further cement this, unless there is an aperture intersecting with an edge of the layer 1 then there will be some form of non-apertured border in the layer).

    PNG
    media_image3.png
    527
    1048
    media_image3.png
    Greyscale


Regarding claim 9, Cotton in view of Adie and Hung discloses the invention of claim 8 above.
Cotton discloses said apertured area (See Annotated Figure A above) comprises a plurality of perforations 7 extending through said adhesive layer 1 (See Annotated Figure A, as well as see Figure 1 wherein the perforations 7 are shown extending through adhesive layer 1 comprised by layers 2, 3, 5).
Regarding claim 10, Cotton in view of Adie and Hung discloses the invention of claim 8 above.
Cotton discloses said apertured area of said adhesive layer 1 (See Annotated Figure A) is arranged to cover at least 60% of the area of said wound pad 21 (as seen in Annotated Figure A as well as corresponding area in Figures 1-2, the entire wound pad 21 is covered by this area, so 100% of 21 is covered by the aperture area).
Regarding claim 11, Cotton in view of Adie and Hung discloses the invention of claim 8 above.
Cotton discloses said apertured area of said adhesive layer 1 (See Annotated Figure A) has a longitudinal extension (edge) corresponding to at least 60 % of the longitudinal extension (edge) of said wound pad 21 (as seen in Annotated Figure A as well as corresponding area in Figures 1-2, the entire wound pad 21 is covered by this area, so 100% of 21 is covered by the aperture area such that either of the edges of apertured area corresponds to 100% of any of the edges of the wound pad 21).

Claims 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cotton (US 20100159192 A1) in view of Adie (US 20110282309 A1) in view of Hung (US 20140121620 A1) in view of McCracken (US 4614183 A).
Regarding claim 4, Cotton in view of Adie and Hung discloses the invention of claim 1 above.
Cotton discloses wherein said release liner 6 is a two-piece release liner which consists of said first removable portion 6b and said second removable portion 6a (See Figures 1-3 of Cotton).
Cotton in view of Adie and Hung does not disclose wherein the dressing comprises means for locally providing a different retention force between said first removable portion and said adhesive layer, compared to the retention force between other areas of said removable portion and said adhesive layer, said means being spaced from said dividing line in the longitudinal direction (y).
However, McCracken teaches an analogous dressing (title) (See Figures 1-3 and 7) with analogous backing layer 10, analogous adhesive 11, an analogous dividing line (See Annotated Figure below), and an analogous release layer 12 (Col. 3 lines 34-44); wherein the release layer 12 is provided with two analogous releasable portions (A-second, C-first) (See Figure 7) as well as an analogous first grip member 13/15 (See Figure 7), wherein the second releasable portion A requires a higher pull off force (synonymous with “retention force”) than first releasable portion C which is determined by different adhesive compositions (equivalent to the “means for locally providing a different retention force between said first removable portion and said adhesive layer, compared to the retention force between other areas of said removable portion and said adhesive layer” as established by the 112f above) on each portion wherein this provides better control in applying the wound dressing to the user (Col. 4 line 35 – Col. 5 line 2) (wherein such “means” is spaced from the dividing line in the longitudinal direction (y) as the releasable portions are spaced apart based on the dividing line (See Annotated Figure below) in such a direction and the adhesive is different based on the location of the first and second releasable portions). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first releasable portion 6b of Cotton in view of Adie and Hung to have a higher pull off force than the second releasable portion 6a (through the use of different adhesive compositions) as taught by McCracken in order to provide better control in applying the wound dressing to the user (Col. 4 line 35 – Col. 5 line 2).
Regarding claim 6, Cotton in view of Adie and Hung discloses the invention of claim 1 above.
Cotton discloses said dividing line is a first dividing line (See Annotated Figure 3) and said grip member 6c/6d is a first grip member (See Figures 1-3) (is a first as these are the only dividing line and grip member). 
Cotton does not disclose wherein said release liner is divided by a second dividing line extending in the lateral direction (x) to form a third removable portion; said third removable portion overlapping with said first removable portion along said second dividing line to form a second grip member.
However, McCracken teaches an analogous dressing (title) (See Figures 1-3 and 7) with analogous backing layer 10, analogous adhesive 11, an analogous first dividing line, and an analogous release layer 12 (Col. 3 lines 34-44); wherein the release layer 12 is provided with three releasable portions (A-second, C-first, B-third) (See Figure 7) and a second dividing line (See Annotated Figure below) and a second grip member 14/16 (See Figure 7) as well as an analogous first grip member 13/15 (See Figure 7) (with first tab 13 and second tab 15) wherein the three portions overlap each other (A-second and C-first overlap) (C-first and B-third overlap) wherein the first portion C may be removed while allowed for second (A) and third (B) portions being used as finger holders while placing the first (C) portion over the wound area (Col. 3 lines 53-68).

    PNG
    media_image4.png
    325
    330
    media_image4.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the release layer 6 of Cotton to be that of release layer 12 of McCracken (while keeping previous modifications of Cotton’s layer in place like the 5 mm distance between first dividing line and longitudinal edge of the wound pad 21 of Cotton) in order to have two finger holding areas while placing the first (C) portion over the wound area (Col. 3 lines 53-68).
Thus as combined, Cotton discloses said dividing line is a first dividing line (See Annotated Figure of McCracken above) and said grip member 13/15 is a first grip member (See Figures 7 of McCracken); wherein said release liner 6 (modified by liner 12 of McCracken) is divided by a second dividing line (See Annotated Figure of McCracken above) extending in the lateral direction (x) to form a third removable portion B; said third removable portion B overlapping with said first removable portion C along said second dividing line (See Annotated Figure of McCracken above) to form a second grip member 14/16 (See Figure 7 of McCracken).
Regarding claim 7, Cotton in view of Adie and Hung and McCracken discloses the invention of claim 6 above.
As combined, Cotton and McCracken discloses said second grip member 14/16 comprises a first 14 and a second tab 16, wherein said first tab 14 is formed from the longitudinal edge of said third removable portion B being folded over itself (See Figure 7 of McCracken), and said second tab 16 being formed from the longitudinal edge of said first removable portion C overlapping and extending beyond said folded longitudinal edge of said third removable portion B (See Figure 7 of McCracken).

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cotton (US 20100159192 A1) in view of Adie (US 20110282309 A1) in view of Hung (US 20140121620 A1) in view of McKnight (US 5042466 A).
Regarding claim 5, Cotton in view of Adie and Hung discloses the invention of claim 1 above.
Cotton discloses wherein said first removable portion 6b extends in the longitudinal direction (y) away from said grip member (See Annotated Figure 3 of Cotton) and said second removable portion 6a (See Annotated Figure 3) to a longitudinal edge of the dressing (See Annotated Figure 3 as well as Figures 1-2 where the removable portion 6b goes to a longitudinal edge of the dressing). 
As combined, Cotton does not disclose wherein said first removable portion is provided with a fold and/or score line extending in the lateral direction (x) across said first removable portion and being located between said dividing line and said longitudinal edge of the dressing.
However, McKnight teaches an analogous wound dressing 10 (See Figures 1-2) with analogous first (14) and second (16) removable release sheets, analogous adhesive layer 18, analogous gripping member 14a/16a, and analogous backing 12 (See Figures 1-2, and Col. 1 line 60 – Col. 2 line 9); wherein the ends of the release sheets 14/16 may be provided with score lines 28 (See Figure 4) to have the ends more aggressively adhere to the adhesive 18 (Col. 2 lines 10-24) such that the release sheets 14/16 in use are peeled up to the score lines wherein then the dressing may be applied to the wound so this makes the wound dressing easier to apply (Col. 2 lines 25-35) (also see Figures 1-2 and 4 wherein the score lines are placed parallel with the gripping member folds 14a/16a).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the release sheets 6a and 6b to have score lines 28 at their ends (by the longitudinal edge) (parallel to the dividing line) as taught by McKnight in order to have the ends more aggressively adhere to the adhesive 18 (Col. 2 lines 10-24) such that the release sheets 14/16 in use are peeled up to the score lines wherein then the dressing may be applied to the wound so this makes the wound dressing easier to apply (Col. 2 lines 25-35).
Thus as combined, Cotton discloses wherein said first removable portion 6b is provided with score lines 28 (or may be called fold lines are score lines technically can function as a fold line) extending in the lateral direction (x) (will extend in the (x) direction as indicated in Annotated Figure 3 of Cotton as the score lines 28 have been combined to be parallel to the gripping members and the dividing line they create) across said first removable portion 6b and being located between said dividing line and said longitudinal edge of the dressing (score lines 28 provided at the end margins of the removable portions (see above) such that then the score lines 28 will be provided between the dividing line (and the gripping members 6c/6d) and the longitudinal edge of the dressing).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cotton (US 20100159192 A1) in view of Adie (US 20110282309 A1) in view of Hung (US 20140121620 A1) in view of Stickels (US 6566575 B1) in view of Lowe (US 20080051688 A1).
Regarding claim 12, Cotton in view of Adie and Hung discloses the invention of claim 8 above.
As combined, Cotton does not disclose wherein said dividing line forming said first and second removable portions is provided in said non-apertured area of said adhesive layer.
However, Stickels further teaches an analogous wound dressing 10 (See Figure 1) with an analogous adhesive layer 26 with analogous perforations 24 and an analogous pad 12 (See Col. 14 line 55 – Col. 15 line 20) wherein the perforations 24 are placed in an analogous “apertured area” smaller than that of the area of pad 12 (See Figure 1, where analogous aperture area indicated by where the perforations 24 start and stop is smaller than that of the padding 12) in order to direct exudate directly to the padding 12 (See Col. 14 line 55 – Col. 15 line 20).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive layer 1 of Cotton as combined to have the aperture area contained within the area of the wound pad 21 as taught by Stickels in order to divert exudate directly to the padding 21 (Stickels Col. 14 line 55 – Col. 15 line 20) (wherein then the rest of the adhesive layer 1 of Cotton would become a non-aperture area bordering the aperture area contained within the area of the wound pad 21).
Lowe further teaches an analogous wound dressing 10 (See Figures 1-6) with an analogous adhesive layer 10b (bottom of 10b has adhesive [0042]) with analogous perforations 22 and there is an analogous releasable layer 10a ([0043]) with an analogous second portion 20, first portion, and dividing line separating these two portions (See Annotated Figure 5 below) wherein the dividing line (as indicated) is provided over the non-apertured area of the adhesive layer 10b (See Figure 2) wherein this construction allows an easy peel of the release layer 10a from 10b [0043].

    PNG
    media_image5.png
    404
    578
    media_image5.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the dividing line of Cotton over the non-aperture area of the adhesive layer 1 as combined (as taught by Lowe) so far in order to make the release liner 4 easier to remove from the adhesive layer 1 (Lowe [0043]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cotton (US 20100159192 A1) in view of Adie (US 20110282309 A1) in view of Hung (US 20140121620 A1) in view of Stickels (US 6566575 B1) in view of Koehnke (US 4807613 A).
Regarding claim 13, Cotton in view of Adie and Hung discloses the invention of claim 8 above.
As combined, Cotton does not disclose wherein said dividing line forming said first and second removable portions is provided at the intersection between said apertured area and said non-apertured area of said adhesive layer.
However, Stickels further teaches an analogous wound dressing 10 (See Figure 1) with an analogous adhesive layer 26 with analogous perforations 24 and an analogous pad 12 (See Col. 14 line 55 – Col. 15 line 20) wherein the perforations 24 are placed in an analogous “apertured area” smaller than that of the area of pad 12 (See Figure 1, where analogous aperture area indicated by where the perforations 24 start and stop is smaller than that of the padding 12) in order to direct exudate directly to the padding 12 (See Col. 14 line 55 – Col. 15 line 20).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive layer 1 of Cotton as combined to have the aperture area contained within the area of the wound pad 21 as taught by Stickels in order to divert exudate directly to the padding 21 (Stickels Col. 14 line 55 – Col. 15 line 20) (wherein then the rest of the adhesive layer 1 of Cotton would become a non-aperture area bordering the aperture area contained within the area of the wound pad 21).
Koehnke further teaches an analogous wound dressing 2 (See Figures 1-2) comprising an analogous release liner 4 with analogous dividing lines 38/40 (separate portions of the release liner 4), an analogous backing 10, and analogous perforation adhesive 12/14 layer connected to a non-aperture area 20/22 of the same layer at intersection line 24 (See Col. 2 lines 19-42) wherein the dividing lines 38/40 overlap at line 24 in order to allow the release liner 4 be easier to grasp (Col. 2 lines 52-68).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the dividing line of Cotton at the intersection of the aperture and non-aperture areas of the adhesive layer 1 as combined (as taught by Koehnke) so far in order to make the release liner 4 easier to grasp (Koehnke Col. 2 lines 52-68).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cotton (US 20100159192 A1) in view of Adie (US 20110282309 A1) in view of Hung (US 20140121620 A1) in view of Nielsen (US 20160045376 A1).
Regarding claim 14, Cotton in view of Adie and Hung discloses the invention of claim 1 above.
As combined, Cotton does not disclose at least one of said adhesive layer, said backing layer and said release liner is substantially transparent.
However, Nielsen teaches an analogous wound dressing with adhesive (title) (See Figure 1) with an analogous backing layer 2 wherein the backing layer 2 may be transparent to allow inspection of the wound area without removing the wound dressing [0036].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the backing layer 22 of Cotton to be transparent as taught by Nielsen to allow inspection of the wound area without removing the wound dressing [0036].

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cotton (US 20100159192 A1) in view of Adie (US 20110282309 A1) in view of Hung (US 20140121620 A1) in view of McCracken (US 4614183 A) in view of Takada (US 20120234484 A1).
Regarding claim 15, Cotton in view of Adie and Hung and McCracken discloses the invention of claim 6 above.
As combined, Cotton does not disclose at least part of said first grip member and/or said second grip member is coloured.
However, Takada teaches an analogous adhesive skin bandage 10 (see Abstract, and Figure 1) with an analogous release sheet 16 (See Figure 3) wherein there are analogous first and second gripping members 18a and 18b for removing the release sheet 16 [0090] wherein the gripping members 18a and 18b may be colored to distinguish the gripping members from the release sheet thereby making the gripping members easier to grab [0080].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second grip members of Cotton in view of McCracken (13/15 and 14/16, see Figure 7 of McCracken) to be colored as taught by Takada in order to distinguish the gripping members from the release sheet thereby making the gripping members easier to grab (Takada [0080]). 
Regarding claim 16, Cotton in view of Adie and Hung and McCracken discloses the invention of claim 7 above.
As combined, Cotton does not disclose wherein at least part of said second tab of said first grip member and/or said second tab of said second grip member is coloured.
However, Takada teaches an analogous adhesive skin bandage 10 (see Abstract, and Figure 1) with an analogous release sheet 16 (See Figure 3) wherein there are analogous first and second gripping members 18a and 18b for removing the release sheet 16 [0090] wherein the gripping members 18a and 18b may be colored to distinguish the gripping members from the release sheet thereby making the gripping members easier to grab [0080].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second grip members (which are comprised by second tabs 13 and 14 so will then be also colored) of Cotton in view of McCracken (13/15 and 14/16, see Figure 7 of McCracken) to be colored as taught by Takada in order to distinguish the gripping members from the release sheet thereby making the gripping members easier to grab (Takada [0080]). 
Regarding claim 17, Cotton in view of Adie, Hung, and McCracken discloses the invention of claim 7 above.
As combined, Cotton does not disclose wherein said first grip member and/or the second grip member comprises at least one indicium.
However, Takada teaches an analogous adhesive skin bandage 10 (see Abstract, and Figure 1) with an analogous release sheet 16 (See Figure 3) wherein there are analogous first and second gripping members 18a and 18b for removing the release sheet 16 [0090] wherein the gripping members 18a and 18b may be colored to distinguish the gripping members from the release sheet thereby making the gripping members easier to grab [0080] (wherein coloring is a form of indicium).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second grip members of Cotton in view of McCracken (13/15 and 14/16, see Figure 7 of McCracken) to be colored as taught by Takada in order to distinguish the gripping members from the release sheet thereby making the gripping members easier to grab (Takada [0080]) (wherein coloring is a form of indicium). 
Regarding claim 18, Cotton in view of Adie, Hung, and McCracken discloses the invention of claim 7 above.
As combined, Cotton does not disclose wherein said first tab of said first grip member and/or said first tab of said second grip member comprises at least one indicium.
However, Takada teaches an analogous adhesive skin bandage 10 (see Abstract, and Figure 1) with an analogous release sheet 16 (See Figure 3) wherein there are analogous first and second gripping members 18a and 18b for removing the release sheet 16 [0090] wherein the gripping members 18a and 18b may be colored to distinguish the gripping members from the release sheet thereby making the gripping members easier to grab [0080] (wherein coloring is a form of indicium).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second grip members (which are comprised by first tabs 15 and 16 so will then be also colored) of Cotton in view of McCracken (13/15 and 14/16, see Figure 7 of McCracken) to be colored as taught by Takada in order to distinguish the gripping members from the release sheet thereby making the gripping members easier to grab (Takada [0080]) (wherein coloring is a form of indicium). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cotton (US 20100159192 A1 in view of Adie (US 20110282309 A1) in view of Hung (US 20140121620 A1) in view of McKnight (US 5042466 A) in view of Uematsu (US 20120316519 A1).
Regarding claim 15, Cotton in view of Adie, Hung, and McKnight discloses the invention of claim 5 above.
As combined, Cotton does not disclose said first removable portion is coloured, or wherein said first removable portion comprises at least one indicium adjacent to said fold and/or score line).
However, Uematsu teaches an analogous wound dressing 101 (See Figure 2) comprising an analogous adhesive layer 104 and analogous release layer 105 [0076] wherein the analogous release layer 105 may be colored in order to show how to properly apply the wound dressing [0063].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the release layer 6 (portions 6a and 6b) of Cotton to be colored as taught by Uematsu in order to show to the user how to properly apply the wound dressing (Uematsu [0063]).
Thus as combined, Cotton discloses said first removable portion 6b is coloured.
Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cotton (US 20100159192 A1) in view of Adie (US 20110282309 A1) in view of Hung (US 20140121620 A1) in view of McCracken (US 4614183 A) in view of Cotton (GB 2527617 A), henceforth Cotton2.
Regarding claim 20, Cotton in view of Adie and Hung discloses the invention of claim 1 above.
Cotton discloses said dividing line is a first dividing line (See Annotated Figure 3) and said grip member 6c/6d is a first grip member (See Figures 1-3) (is a first as these are the only dividing line and grip member). 
Cotton does not disclose wherein said release liner is divided by a second dividing line extending in the lateral direction (x) to form a third removable portion; said third removable portion overlapping with said first removable portion along said second dividing line to form a second grip member.
However, McCracken teaches an analogous dressing (title) (See Figures 1-3 and 7) with analogous backing layer 10, analogous adhesive 11, an analogous first dividing line, and an analogous release layer 12 (Col. 3 lines 34-44); wherein the release layer 12 is provided with three releasable portions (A-second, C-first, B-third) (See Figure 7) and a second dividing line (See Annotated Figure below) and a second grip member 14/16 (See Figure 7) as well as an analogous first grip member 13/15 (See Figure 7) (with first tab 13 and second tab 15) wherein the three portions overlap each other (A-second and C-first overlap) (C-first and B-third overlap) wherein the first portion C may be removed while allowed for second (A) and third (B) portions being used as finger holders while placing the first (C) portion over the wound area (Col. 3 lines 53-68).

    PNG
    media_image4.png
    325
    330
    media_image4.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the release layer 6 of Cotton to be that of release layer 12 of McCracken (while keeping previous modifications of Cotton’s layer in place like the 5 mm distance between first dividing line and longitudinal edge of the wound pad 21 of Cotton) in order to have two finger holding areas while placing the first (C) portion over the wound area (Col. 3 lines 53-68).
Thus as combined, Cotton discloses said dividing line is a first dividing line (See Annotated Figure of McCracken above) and said grip member 13/15 is a first grip member (See Figures 7 of McCracken); wherein said release liner 6 (modified by liner 12 of McCracken) is divided by a second dividing line (See Annotated Figure of McCracken above) extending in the lateral direction (x) to form a third removable portion B; said third removable portion B overlapping with said first removable portion C along said second dividing line (See Annotated Figure of McCracken above) to form a second grip member 14/16 (See Figure 7 of McCracken).
Cotton in view of Adie and Hung and McCracken does not disclose the second dividing line extends across the wound pad.
However, Cotton2 teaches an analogous dressing (Fig. 3) comprising an analogous wound pad 110 (Fig. 3 and Page 25 lines 15-21) and analogous first dividing line formed by grip member 150b and analogous second dividing line formed by grip member 150c wherein the first and second dividing lines 150b/150c extends across the wound pad 110 (Fig. 3).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cotton in view of Adie and Hung and McCracken such that the second dividing line extends across the wound pad as taught by Cotton2 in order to ensure that the wound contact layer and thus wound pad is exposed to the wound immediately prior to the application of the bandage/dressing (Cotton 2 Page 26 lines 4-16), also furthermore Cotton2 provides this configuration of having the first and second dividing lines 150b/150c extending across the wound pad 110 as a matter of design choice as depicted in Fig. 3.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        12/13/2022

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786